EXHIBIT 10.12

AMENDMENT TO MGM MIRAGE FREESTANDING STOCK APPRECIATION

RIGHT AGREEMENT

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between Daniel J. D’Arrigo (the “Employee”) and MGM Resorts International
(formerly MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on each of (i) October 6, 2008, (ii) October 5, 2009 and
(iii) October 4, 2010 the Company granted a SAR (as defined in the October 6,
2008 SAR Agreement, the October 5, 2009 SAR Agreement or the October 4, 2010 SAR
Agreement (each, as defined below), as applicable) to the Employee under the
Company’s Amended and Restated 2005 Omnibus Incentive Plan (the “Incentive
Plan”) and a Freestanding Stock Appreciation Right Agreement (the “October 6,
2008 SAR Agreement,” the “October 5, 2009 SAR Agreement” or the “October 4, 2010
SAR Agreement,” as applicable, and collectively, the “SAR Agreements”);

WHEREAS, on the date of grant of each SAR, the Employee had previously entered
into that certain Employment Agreement entered into as of September 10, 2007, by
and between MGM Mirage and the Employee, as amended effective as of January 1,
2009 (the “Employment Agreement”) which contained certain terms relating to
SARs;

WHEREAS, the Company has determined that the SAR Agreements did not reflect the
Company’s intent with respect to the treatment of the SARs upon certain
terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the SARs by
amending the SAR Agreements;

NOW THEREFORE, the Company hereby amends the SAR Agreements as follows:

1. A new Section shall be added to the SAR Agreements as the last Section
appearing prior to the signature page of the SAR Agreements which shall read as
follows:

“Other Vesting; Additional Exercise Period. Notwithstanding anything to the
contrary contained in this Agreement, the Employment Agreement entered into as
of September 10, 2007, by and between MGM Mirage and the Participant, as amended
effective as of January 1, 2009 (the “Employment Agreement”) or otherwise, with
respect to any continued vesting and exerciseability of the SAR which the
Participant may be eligible to receive under Section 10 of the Employment
Agreement that is determined, in whole or in part, by reference to a period of
inactive status (including, without limitation, during the term of an expired or
superseded agreement, as applicable), the continued vesting and exercise period
shall be determined, in whole or in part, as applicable, by reference to a
period of inactive status, if any, as provided under the Participant’s
employment agreement with the Company or any of its affiliates (including,
without limitation, any



--------------------------------------------------------------------------------

Parent or Subsidiary) in effect as of the applicable date of determination;
provided, that such period shall in no event exceed the term of the SAR as set
forth in Section 3.1.A of this Agreement.”

2. Except as specifically amended hereby, the SAR Agreements shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreements is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

AMENDMENT TO DANIEL J. D’ARRIGO SAR AGREEMENT COVERING OCTOBER 6,
2008, OCTOBER 5, 2009 AND OCTOBER 4, 2010

SAR GRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreements is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

/s/ Daniel J. D’Arrigo Daniel J. D’Arrigo

AMENDMENT TO DANIEL J. D’ARRIGO SAR AGREEMENT COVERING OCTOBER 6,
2008, OCTOBER 5, 2009 AND OCTOBER 4, 2010

SAR GRANTS